Matter of Stifanic v Martin (2015 NY Slip Op 02061)





Matter of Stifanic v Martin


2015 NY Slip Op 02061


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Mazzarelli, J.P., Sweeny, Renwick, Feinman, Kapnick, JJ.


14256 3903/09 -6089

[*1] In re Heather K. Stifanic, Petitioner,
vHon. La Tia W. Martin, Respondent. 
Sergio Villaverde, Nonparty Respondent.


Heather K. Stifanic, petitioner pro se.
Erick T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. La Tia W. Martin, respondent.
Law Offices of Sergio Villaverde, PLLC, New York (Sergio Villaverde of counsel), for Sergio Villaverde, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK